Citation Nr: 0019394	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of left tibia and 
fibula fracture, on appeal from the initial grant of service 
connection.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected residuals of a thoracic spine 
fracture, on appeal from the initial grant of service 
connection.

4.  Entitlement to a disability rating in excess of 20 
percent for a service-connected left knee injury, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1989 to 
September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was before the Board previously in January 1998 
when it was remanded for further examination of the appellant 
and to request further information from the appellant 
regarding post service treatment of his disabilities.  The 
requested development has been completed.

It is noted that, by an April 1999 decision, the appellant 
was awarded a higher evaluation for his service-connected 
residuals of left tibia and fibula fracture, from zero to 10 
percent disabling; for his service-connected residuals of a 
thoracic spine fracture, from zero to 20 percent disabling; 
and for his service-connected left knee injury, from zero to 
20 percent disabling.  All of these ratings were effective 
from the date of initial grant of service connection.  
Because he continues to disagree with the current ratings 
assigned, the claims of higher ratings for these disabilities 
remain at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits is awarded).

In this decision, the Board has recharacterized the issues on 
appeal that seek higher disability evaluations in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999).


FINDINGS OF FACT

1.  The appellant has been diagnosed with right rotator cuff 
impingement and unstable biceps tendon of the right shoulder.

2.  The appellant has presented no medical evidence of a 
nexus between any right shoulder disability, and any disease 
or injury in his active military service.

3.  Sufficient evidence for equitable disposition of the 
appellant's claims for higher disability evaluations has been 
obtained.

4.  Since September 1995, the appellant's service-connected 
residuals of left tibia and fibula fracture have been 
manifested by no more than slight knee or ankle disability.

5.  Since September 1995, the appellant's service-connected 
residuals of thoracic spine fracture have been manifested by 
deformity of a vertebral body and no more than moderate 
limitation of motion.

6.  Since September 1995, the appellant's service-connected 
left knee injury has been manifested by pain, episodes of 
"locking," and occasional subluxation.


CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of a right 
shoulder injury is not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has stated well-grounded claims for higher 
disability evaluations, and VA has satisfied its duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of left tibia and fibula fracture have 
not been met since the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5259, 5260, 
5261, 5262, 5263, 5272, 5273, 5274, 5275 (1999).

4.  The criteria for a disability rating in excess of 20 
percent for residuals of thoracic spine fracture have not 
been met since the grant of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5291, 5293, 
5295 (1999).

5.  The criteria for a disability rating in excess of 20 
percent for a left knee injury have not been met since the 
grant of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that, on March 15, 1991, the 
appellant was involved in a motorcycle accident.  X-ray 
examination showed a minimally displaced fracture involving 
the anterior-superior aspect of T8 vertebral body; findings 
suspicious for a superior end plate fracture at T10; a 
comminuted, displaced mid left tibial fracture; and a 
segmental left fibular fracture.  The appellant was 
hospitalized from March 16, 1991, to March 25, 1991.  The 
diagnoses were left distal comminuted tibia-fibula fracture 
and anterior lip fractures of the T7 and T9 vertebral bodies.  
An intramedullary rod was placed within the appellant's left 
tibia.  In December 1991, it was noted that the fracture of 
the appellant's left tibia and fibula had healed.  X-ray 
examination of the appellant in March 1992 showed healed 
anterior lip fracture of T7-9.  In July 1994 the 
intermedullary nail was removed from the appellant's left 
tibia.

In June 1995 the appellant was diagnosed with a right 
shoulder strain.  He reported that had been injured while 
placing heavy material into a storage box above his head.  
The examiner noted mild tenderness to the posterior area of 
the appellant's deltoid muscle.

At the appellant's June 1995 separation examination, he 
reported a history of a painful or "trick" shoulder or 
elbow.  The appellant's upper extremities were evaluated as 
normal.  The appellant's lower extremities were evaluated as 
normal.  The examiner noted that the appellant was status 
post tibia-fibula fracture, which was healed.  The appellant 
reported intermittent pain in his left leg.

At a January 1996 VA examination, the appellant stated that 
he had injured his right shoulder in May 1995 when he fell on 
a pipe.  He stated that he did not sustain a fracture and was 
treated with Motrin.  He complained of intermittent pain in 
the right anterior shoulder, which was aggravated by lift or 
reaching overhead.  He stated that he was employed as an 
administrative assistant and did not have difficulty using a 
computer.  He denied any numbness or weakness.  He reported 
also that he had been in a motorcycle accident in 1991 and 
had fractured thoracic vertebrae 9 and 11.  He stated that he 
did not undergo surgery.  He stated that he was treated with 
bed rest and medication.  He stated that he did not require a 
brace.  He complained of constant pain at the fracture sites 
for which he took Motrin with moderate relief.  He stated 
that he was unable to stand for more than one-half hour.  He 
stated that the pain increased with weather changes.  He did 
not complain of numbness or weakness.  He stated that he had 
also injured his left knee and ankle and fractured his left 
tibia and fibula in the motorcycle accident.  He stated that 
he underwent surgery with a pin insertion of the tibia.  He 
denied any problems with the tibia and fibular fractures.  He 
complained of constant pain in the left knee for which he 
took Motrin, which provided little relief.  He complained 
that his knee locked all the time and that it gave way, 
causing him to fall, about once per year.  He stated that his 
knee pain was aggravated by activity and changes in the 
weather.  He stated that his knee rarely swelled.  He stated 
that he wore a brace on his ankle daily for support.  He 
complained of constant ankle pain, and Motrin did not relieve 
the pain.  He reported increased pain with all weight-bearing 
activities.  He stated that he was unable to run and that his 
ankle swelled daily.  

On examination, the appellant's spine was tender to palpation 
at the T8 through T12 levels in midline.  The appellant had 
full range of motion of his spine.  The appellant had 
generalized tenderness of his left knee without localization.  
He had full range of motion of his left knee.  The examiner 
noted a ten-centimeter, vertical scar over the appellant's 
left anterior knee, which was well healed and was not tender.  
The appellant ambulated with a slight limp.  The examination 
of the appellant's left knee was otherwise unremarkable.  The 
examiner noted a three centimeter-by-three centimeter bony 
prominence over the distal medial third of the tibia, which 
was not tender.  No edema was noted and sensation was intact.  
The examiner noted a three-centimeter, medial, vertical scar 
on the appellant's left ankle, which was well healed and was 
not tender.  Examination of the ankle revealed generalized 
tenderness without localization.  No edema or deformity was 
noted.  The appellant was able to heel and toe walk.  The 
examiner diagnosed residuals of a right shoulder injury, 
residuals of a fractured thoracic spine, residuals of a left 
knee injury, residuals of a left ankle fracture, and 
postoperative fracture of the left tibia and fibula, which 
was presently asymptomatic.  X-ray examination of the 
appellant's left leg showed old, healed fractures of the 
tibia and fibula.  X-ray examination of the appellant's spine 
showed a slight volume loss of T-10 possibly due to an old 
compression fracture.  X-ray examination of the appellant's 
right shoulder was normal.  X-ray examination of the 
appellant's left ankle showed an old, healed fracture of the 
distal fibula.  Cracks from prior internal fixation devices 
were noted.

At a March 1998 VA examination, the appellant reported that 
he had fractured his back and his left leg in an automobile 
accident in 1991.  He stated that the leg fracture had been a 
closed fracture and that he had been hospitalized.  He stated 
that an open reduction and internal fixation of the leg was 
performed.  He stated that he was placed on a back board for 
one week.  He stated that he had developed pain in his left 
knee and the internal fixation device was removed two years 
postoperatively.  He reported that in 1994 he was handling a 
desalinizer box when he slipped and struck his right shoulder 
against a metal surface.  He stated that he had had pain, 
which he essentially ignored.  He stated that he was 
currently employed as an administrative assistant.  He 
complained of back pain, which was relieved by lying flat.  
He also complained of continuous pain at the T12-L1 level.  
He complained of a catching pain, which did not radiate.  He 
stated that his left knee occasionally gave way.  He stated 
that it popped a great deal and that he had pain daily but no 
swelling.  He explained that his knee would stiffen and then 
unlock with a pop, which seemed to be underneath the kneecap.  
He complained also of weather change pain in the left knee 
joint.  He complained of a sense of weakness in his right 
shoulder.  He stated that lifting produced some pain.  He 
stated that the worst pain in his shoulder occurred when 
writing, shaving, or holding his arm in an "outer place" 
position at the shoulder.  He stated that using a keyboard 
caused pain.  

The examiner noted that the musculature about the appellant's 
right shoulder was well developed.  There was no sign of 
atrophy.  The appellant had a great deal of subcutaneous fat, 
which blurred muscle definition.  The appellant was capable 
of complete range of motion of the right shoulder, although 
there was a "jog" in the rhythm of this motion.  The 
examiner noted a crack or grinding during part of the motion.  
Rotation of the shoulder also caused a consistent, painful 
snap along the course of the biceps tendon.  X-ray 
examination showed no pathological process.  The appellant 
was able to flex his spine forward to 70 degrees, extend it 
to 30 degrees, and bend to the side 30 degrees.  The examiner 
noted that the range of motion was complete.  X-ray 
examination of the thoracic spine revealed irregularities on 
the superior plate of T8 as well as T10.  The appellant's 
left knee showed an intact range of motion from zero to 140 
degrees, which brought the appellant into full muscle contact 
and which, according to the examiner, would be the 
anticipated range of motion for the appellant.  The examiner 
noted two 1/2-inch scars, which were well healed and pigmented, 
in the superior malleolar area medially.  The appellant had a 
4-inch parapatellar scar medially, which was well healed and 
vertically placed.  The examiner also noted a small, well-
healed scar, approximately 1/2-inch, on the medial tibial side 
close to the plateau.  A bony irregularity was present to 
palpation in the distal tibia, approximately five inches 
above the medial malleolus.  There was also a 1/2-inch area of 
pigmented skin in this area.  Palpation of the bony 
irregularity caused the appellant to complain of pain.  The 
anteroposterior and rotational alignments of the knee and 
ankle relationship were excellent.  The appellant's left knee 
showed a range that was accompanied by crepitation in the 
retropatellar area, particularly with the appellant supine 
and performing motion actively.  Torsional testing, which was 
painful, showed inconsistent grating close to the scar, but 
also along the medial joint line, which suggested an 
intermittent impingement in the vicinity of the medial 
meniscus.  The examiner added that the torsional testing was 
difficult because it created pain in the region of the 
appellant's ankle.  

X-ray examination of the left leg revealed that a fracture 
had occurred in the cental third of the leg.  It was well 
united with excessive callus.  The alignment was excellent in 
the anteroposterior and lateral projections.  There had also 
been a fracture at the junction of the proximal third and the 
middle third of the fibula and at the junction of the distal 
third and the middle third of the fibula.  These were well 
healed.  The overall alignment was acceptable.  X-ray 
examination of the left knee revealed a tunnel defect in the 
bone substance of the tibia close to the anterior tibial 
tubercle area.  The joint space was maintained.  An 
interosseous spur was present in the proximal fibula toward 
the posterior area of the interosseous space.  In the 
proximal and distal tibia, tunnels for transfixation screws 
were seen, which were well healed.  

The examiner diagnosed rotator cuff impingement of the right 
shoulder; unstable biceps tendon of the right shoulder; 
chondromalacia, patella of the left knee; an incomplete tear 
or hypermobility of the medial meniscus of the left knee; and 
a remote fracture of the left leg, which had healed without 
residuals.  The examiner noted that he had reviewed the 
appellant's claims folder.  The examiner stated that the 
ranges of motion shown represented the normal ranges of 
motion.  The functional limitations noted were because of 
pain expressed by the appellant.  According to the history 
provided by the appellant, the pain occurred with use.  The 
examiner stated that he was unable to clearly establish a 
connection between the symptoms in the right shoulder and an 
incident noted in the appellant's service medical records in 
June 1995.  Because of the symptomatic areas, the examiner 
requested an orthopedic consultation for evaluation of the 
appellant's right shoulder and left knee.

A March 1998 radiographic report notes mild compression 
deformities of the anterior aspect of T7-8, T9-10, and T11 
vertebrae, most likely from prior trauma.


II.  Legal Analysis

A.  Right shoulder injury

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The Court 
has held that the second and third Caluza elements can also 
be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet. App. 19, 21 (1993)).

Competent medical evidence establishing a nexus, or link, 
between the conditions treated or diagnosed after service and 
those noted in service is required to support a well-grounded 
claim for service connection.  Whether certain symptoms can 
be said with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu, 2 Vet. App. at 494-95.  At the 
March 1998 VA examination, the appellant was diagnosed with 
rotator cuff impingement of the right shoulder and unstable 
biceps tendon of the right shoulder.  At the January 1996 VA 
examination, the appellant was diagnosed with residuals of a 
right shoulder injury.  There is, however, no competent 
medical evidence linking any right shoulder disability to any 
disease or injury in service.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for residuals of a right shoulder 
injury well grounded.  Caluza, 7 Vet. App. 498.  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to a relationship between current disability and his service.  
Espiritu, 2 Vet. App. 492.  The Board understands that the 
appellant believes that his right shoulder disability is 
causally related to service; however, he lacks the medical 
expertise to render an opinion regarding a causal 
relationship between that disability and any claimed in-
service onset.  See id. at 494-95.  His assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claim plausible 
or possible.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-11; 
Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no duty to 
assist him in developing facts pertinent to his claim, 
including no duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. App. at 
144 (where the claim was not well grounded, VA was under no 
duty to provide the veteran with an examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood, 1 Vet. App. 190 (1991) (VA's "duty" is just what it 
states, a duty to assist, not a duty to prove a claim).  
Nothing in the record suggests the existence of evidence that 
might render this claim plausible.  The appellant did not 
respond to the February 1998 request from the RO to identify 
medical providers, who had treated his right shoulder 
condition since his separation from service.

Further, the RO has complied with the Board's January 1998 
Remand by obtaining a complete VA examination and by 
requesting that the appellant identify medical providers, who 
had treated his right shoulder condition since his separation 
from service.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board must deny the appellant's claim for 
service connection for residuals of a right shoulder injury 
as not well grounded.


B.  Residuals of left tibia and fibula fracture

The appellant has presented well-grounded claims for higher 
disability evaluations on appeal from the initial grants of 
service connection within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, the RO has provided appropriate VA examinations 
to the appellant.  There is no indication of additional 
medical records that the RO failed to obtain.  Sufficient 
evidence is of record to rate the appellant's service-
connected disabilities properly.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Further, the RO's efforts have complied with 
the instructions contained in the January 1998 Remand from 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

The statement of the case (SOC) and supplemental statement of 
the case (SSOC) provided the appellant notice of the 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of initial disability 
evaluations for the service-connected disabilities.  The SOC 
indicated that all the evidence of record at the time of the 
March 1996 rating decision (i.e., service medical records, 
etc.) was considered in assigning the original disability 
ratings for the appellant's service-connected disabilities.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the appellant was entitled to 
higher disability ratings for these conditions for any period 
of time since his original claim.  Further, the examiner at 
the March 1998 VA examination reviewed the appellant's entire 
claims folder and included all evidence in his evaluation of 
the appellant's disabilities.  This examination was 
considered in the SSOC.

Thus, the RO has complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claims.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in proceeding with this appeal. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  An evaluation of the level of disability 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1999).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1999).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 
4.14.  The Court has acknowledged, however, that a veteran 
may have separate and distinct manifestations attributable to 
the same injury, which should be compensated under different 
diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
has assigned all disability ratings involved as of September 
5, 1995, the day after the appellant's separation from 
service, and the Board will consider the evidence of record 
since that time in evaluating the appellant's claims.

The appellant's service-connected residuals of left tibia and 
fibula fracture are rated as 10 percent disabling under 
Diagnostic Code 5299-5262.  Fracture of the tibia and fibula 
does not have a specific diagnostic code under the Schedule.  
When an unlisted injury is encountered, the diagnostic code 
number will be "built up" by selecting the first two digits 
from that part of the schedule most closely identifying the 
part, or system, of the body involved.  The last two digits 
will be "99" for all unlisted conditions.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  Therefore, the 
appellant's inservice fracture of the left tibia and fibula 
are rated according to the residual condition of impairment 
of the tibia and fibula, and Diagnostic Code 5262 provides 
that the criterion is resulting knee or ankle disability.

The currently assigned 10 percent disability rating requires 
malunion of the tibia and fibula with mild knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  
In order to warrant a 20 percent disability rating, the 
evidence would need to show malunion of the tibia and fibula 
with moderate knee or ankle disability.  In order to warrant 
a 30 percent disability rating, the evidence would need to 
show malunion of the tibia and fibula with marked knee or 
ankle disability.  A 40 percent disability rating requires 
nonunion of the tibia and fibula with loose motion, requiring 
brace.  The evidence does not show that the appellant has 
malunion or nonunion of the tibia and fibula.  X-rays have 
shown that the fractures have healed in a good position.  

The appellant is also separately service-connected for a left 
ankle injury, which is rated under Diagnostic Code 5271 for 
limitation of motion, and for a left knee injury, which is 
rated under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability.  Diagnostic Code 5258 for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion will also be considered in connection with 
the appellant's service-connected left knee injury.  These 
diagnostic codes may not be applied in evaluating the 
residuals of tibia/fibula fracture, because to apply them to 
this disability would violate the provisions of 38 C.F.R. 
§ 4.14.  

Similarly, Diagnostic Code 5270 for ankylosis of the ankle 
will not be considered because it is based upon limitation of 
motion of the ankle.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure").

However, the Board will look to the rating criteria for 
limitation of motion of the knee in evaluating the 
tibia/fibula fracture.  See Diagnostic Codes 5260, 5261.  The 
regulations define a normal range of motion for the leg as 
extension to zero degrees and flexion to 140 degrees.  38 
C.F.R. § 4.71 (1999).  At VA examinations in January 1996 and 
March 1998, the appellant was noted to have full range of 
motion of his knee.  Therefore, there are no objective 
findings that would support a conclusion that his left knee 
disability is of a moderate level such as would warrant a 20 
percent disability rating under Diagnostic Code 5262.

At the January 1996 VA examination, the appellant stated that 
his ankle required a brace for support and was constantly 
painful.  The examiner noted that the appellant ambulated 
with a slight limp.  However, the examiner at the January 
1996 VA examination indicated that the appellant's 
postoperative fracture of the left tibia and fibula was 
asymptomatic, thus suggesting that the appellant's ankle 
disability was unrelated to the postoperative fracture of the 
left tibia and fibula.  This opinion is consistent with the 
opinion of the examiner at the March 1998 VA examination who 
stated that the appellant's fracture of the left leg had 
healed without residuals.  Accordingly, the Board concludes 
that the level of the appellant's ankle disability resulting 
from the fracture of his left leg is no more than mild, and 
there are no objective findings that would support a 
conclusion that any resulting left ankle or knee disability 
is of a moderate level such as would warrant a 20 percent 
disability rating under Diagnostic Code 5262.  The Board has 
considered functional loss, painful motion, and weakness.  
Because both VA examiners have described the remote fracture 
of the appellant's tibia and fibula as asymptomatic, the pain 
and functional loss that the appellant described at his 
examinations cannot be attributed to this disability.  
Overall, the appellant's level of functional impairment is no 
more than mild and is adequately compensated by the assigned 
10 percent disability rating.  The medical evidence in this 
case preponderates against finding more than mild ankle and 
knee disabilities as residuals of the fracture of the left 
tibia and fibula at any time since September 1995.  38 C.F.R. 
4.71a, Diagnostic Code 5262 (1999).  The evidence is not so 
balanced that there is any doubt on this point that could be 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West 1991).

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5263 for traumatic, 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing provides a maximum disability rating of 10 
percent.  Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage provides a maximum disability rating of 
10 percent.  The appellant's disability fits the criteria for 
none of these diagnostic codes, and none would result in a 
higher disability evaluation for the appellant's residuals of 
left leg fractures.  In order to receive a disability rating 
in excess of the assigned 20 percent, the evidence would need 
to show ankylosis of the knee under Diagnostic Code 5256; 
limitation of flexion of the leg to 30 degrees under 
Diagnostic Code 5260; limitation of extension of the leg to 
15 degrees or more under Diagnostic Code 5261; shortening of 
the bone of the lower extremity by 2 to 2-1/2 inches under 
Diagnostic Code 5275; ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position under Diagnostic 
Code 5272; malunion of os calcis or astragalus with marked 
deformity under Diagnostic Code 5273; and astragalectomy 
under Diagnostic Code 5274.  However, the evidence does not 
show that any of these criteria have been met.  The appellant 
has full range of motion of the knee.  There is no evidence 
that his left leg is shorter than his right leg.  The 
appellant does not have ankylosis of the left knee or ankle 
or the left subastragalar or tarsal joint.  He has not 
undergone astragalectomy.  There is no medical evidence of 
malunion of os calcis or astragalus.

Because the appellant's service-connected disability 
encompasses post-operative scars of the left leg, 
consideration is given to whether a separate rating should be 
given for those scars.  The Court has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Scars that are 
superficial, poorly nourished, with repeated ulceration may 
be evaluated under Diagnostic Code 7803 as 10 percent 
disabling.  Superficial scars that are tender and painful on 
objective demonstration are 10 percent disabling under 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the part affected under Diagnostic Code 7805.  At 
the January 1996 VA examination, the examiner noted a ten-
centimeter, vertical scar over the appellant's left anterior 
knee, which was well healed and was not tender.  The examiner 
noted also a three-centimeter, medial, vertical scar on the 
appellant's left ankle, which was well healed and was not 
tender.  At the March 1998 VA examination, the examiner noted 
two 1/2-inch scars, which were well healed and pigmented, in 
the superior malleolar area medially.  The examiner also 
noted a 4-inch parapatellar scar medially, which was well 
healed and vertically placed.  The appellant also had a 
small, well-healed scar, approximately 1/2-inch, on the medial 
tibial side close to the plateau.  Based on these findings, 
the Board concludes that there is no evidence that would 
warrant a separate evaluation for the surgical scars.  
Accordingly, the preponderance of the evidence is against 
assigning a separate evaluation for any of the scars.



C.  Residuals of thoracic spine fracture

The appellant's service connected residuals of thoracic spine 
fracture are rated as 20 percent disabling under Diagnostic 
Code 5291-5285.  The hyphenated diagnostic code in this case 
indicates that the service-connected residuals of thoracic 
spine fracture are rated based on the conditions of residual 
of fracture of the vertebra under Diagnostic Code 5285 and 
limited motion of the thoracic spine under Diagnostic Code 
5291.  Diagnostic Code 5285 for residuals of fracture of 
vertebra provides a 100 percent disability rating where there 
is cord involvement and the claimant is bedridden or requires 
long leg braces.  A 60 percent disability rating is warranted 
where there is no cord involvement and there is abnormal 
mobility requiring a neck brace (jury mast).  In other cases, 
the residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (1999).  Under Diagnostic Code 5291, either 
moderate or severe limitation of thoracic (dorsal) spine 
motion warrants a 10 percent disability rating, and there is 
no higher rating available.  Slight limitation of motion 
warrants a zero percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (1999).

The appellant has been was assigned a 20 percent rating, 
consisting of 10 percent for severe or moderate limitation of 
motion of the thoracic spine together with 10 percent for 
demonstrable deformity of a vertebral body from fracture.  
The appellant does show radiographic evidence of fracture of 
a vertebral body.  There is, however, no medical evidence 
showing that the appellant has abnormal mobility of the 
thoracic spine or that it is necessary that he wear a jury 
mast.  Moreover, the appellant is not completely bedridden 
due to his thoracic spine disorder.  Although the appellant 
is rated for moderate or severe limitation of motion the 
thoracic spine, at the January 1996 VA examination, the 
appellant was noted to have full range of motion, and, at the 
March 1998 VA examination, he was noted to have complete 
range of motion.  Therefore, the preponderance of the 
evidence is against assignment of a disability rating higher 
than 20 percent under Diagnostic Codes 5285 and 5291.

Diagnostic Code 5288 provides a 20 percent disability rating 
for favorable ankylosis of the thoracic (dorsal) spine, and a 
30 percent disability rating for unfavorable ankylosis.  As 
the appellant has complete range of motion of his thoracic 
spine, it cannot be said to be immobile or ankylosed.  
Therefore, the preponderance of the evidence is against 
assignment of an increased disability rating under Diagnostic 
Code 5288.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
The Board finds, however, that an increased rating based on 
functional loss is not warranted.  The appellant has 
complained of back discomfort, which requires him to lie flat 
to relieve the pain and of constant pain at the level of T12-
L1.  On examination in January 1996, the appellant was tender 
to palpation at the T8 through T12 level in midline.  
However, in March 1998, no pain was present to either 
palpation or percussion along the entire length of the 
spinous process.

It is clear that fracture of a thoracic vertebra will result 
in a certain level of functional loss.  In this case, the 
current 20 percent disability rating adequately compensates 
for any functional loss the appellant has that is 
attributable to his service-connected thoracic spine 
condition.  In spite of the pain that the appellant 
experiences along his spine, seen on examination in 1996 but 
not in 1998, the appellant has complete range of motion of 
his spine.  He is currently rated for moderate or severe 
limitation of motion.  In this case, the 20 percent 
disability rating for, at most, moderate impairment of the 
thoracic spine adequately compensates the appellant for his 
pain with minimal functional loss and for any increased level 
of functional loss and pain that he may experience during 
flare-ups.

The objective medical evidence does not create a reasonable 
doubt regarding the level of appellant's thoracic spine 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 20 percent for the appellant's 
service-connected residuals of thoracic spine fracture.

The Board has considered all other potentially applicable 
diagnostic codes.  A diagnosis of intervertebral disc 
syndrome has not been rendered, and the appellant has no 
abnormal neurological signs that might support evaluation of 
the thoracic spine disorder under Diagnostic Code 5293.  
Because the appellant's service-connected disorder is of the 
thoracic spine, consideration under Diagnostic Code 5295 for 
lumbosacral strain is not warranted.  Therefore, the criteria 
for an increased rating under these diagnostic codes have not 
been met.

The appellant cannot get an increased rating based on a 
finding of arthritis of the thoracic spine.  Traumatic 
arthritis is rated as degenerative arthritis, which is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  Because 
the appellant's service-connected disability is already 
evaluated, in part, based on limitation of thoracic spine 
motion, he cannot receive a separate disability rating due to 
arthritis.  See 38 C.F.R. § 4.14 (1999).


D.  Left knee injury

The appellant's service connected left knee injury is rated 
as 20 percent disabling under Diagnostic Code 5257 for other 
impairment of the knee.  A 20 percent rating is assigned for 
recurrent subluxation or lateral instability that is moderate 
in degree.  A 30 percent rating would require severe 
recurrent subluxation or severe lateral instability.  
Although no instability was seen on VA examination in January 
1996 or March 1998, the appellant has reported only that his 
left knee gives way approximately once per year.  Even 
considering only this subjective evidence, the appellant has 
no more than moderate recurrent subluxation or lateral 
instability; therefore, he does not meet the criteria for a 
higher disability evaluation under Diagnostic Code 5257.  The 
appellant's left knee injury was diagnosed in March 1998 as 
chondromalacia patella of the left knee and an incomplete 
tear or hypermobility of the medial meniscus of the left 
knee.  This is consistent with dislocated semilunar 
cartilage.  Under Diagnostic Code 5258, dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent disability 
rating.  Although this diagnostic code appears to be more 
consistent with the appellant's current symptoms of knee pain 
and frequent episodes of "locking" than Diagnostic Code 
5257, no higher disability evaluation is available under 
Diagnostic Code 5258.

In this case, analysis of entitlement to a disability rating 
in excess of 20 percent on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups, is 
inapplicable.  The holding in DeLuca dealt with evaluation of 
a service-connected joint disability rated on limitation of 
motion.  Because Diagnostic Codes 5257 and 5258 are not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Although the appellant has complaints of 
pain, the current 20 percent disability rating adequately 
compensates for any pain that the appellant has that is 
attributable to his service-connected left knee injury.  The 
objective medical evidence does not create a reasonable doubt 
regarding the 1evel of appellant's left knee disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 20 percent for the appellant's service-connected 
left knee injury.



ORDER

Entitlement to service connection for residuals of a right 
shoulder injury is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of left tibia and fibula fracture, on appeal 
from the initial grant of service connection, is denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a thoracic spine fracture, on appeal from 
the initial grant of service connection, is denied.

Entitlement to a disability rating in excess of 20 percent 
for a left knee injury, on appeal from the initial grant of 
service connection, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



